UNITED STATES DISTRICT COURT F 1  E D
FOR THE DISTRICT OF COLUMBIA APR 2 3 2[]‘\3

_S, Dlstrict & BankruP"°V
Ccriiiiiis ltlor the Distrlct ot Go\umbl@

Christian Del Rosario, )
)

Plaintiff, )

)

v. ) Civil Action No. |B ,  L?L

)

Eric H. Holder, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se Complaint for
Declaratory and Injunctive Relief and application to proceed in forma pauperz`s. The application
will be granted and the complaint will be dismissed pursuant to 28 U.S.C. § l9l5A (requiring
dismissal of a prisoner’s complaint upon a determination that the complaint fails to state a claim
upon which relief can be granted).

The plaintiff is a prisoner at the Federal Correctional Institution in Otisville, New York.
He challenges the constitutionality of the federal law under which he was sentenced and seeks a
declaration that the law is unconstitutional and an order compelling his release. Compl. at l, l4.
"[I]t is well-settled that a [person] seeking relief from his conviction or sentence may not bring
[actions for injunctive and declaratory relief]." Wl`lliams v. Hill, 74 F.3d 1339, 1340 (D.C, Cir.
1996) (per curiam) (citations omitted). Plaintiff` s recourse lies, if at all, in proceedings
authorized by 28 U.S.C. § 2255. See Taylor v. U.S. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir.
1952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted); Ojo v, I.NS.,

106 F.3d 680, 683 (5"‘ Cir. 1997) (explaining that the sentencing court is the only court with

jurisdiction to hear a defendant’s complaint regarding errors that occurred before or during

sentencing). Hence, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.

 
   

Date: April  ,2013

'//,.'/Z¢M